Citation Nr: 1630940	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than July 27, 1992, for the grant of service connection for ischemic cardiomyopathy, with hypotension, status post pacemaker defibrillator implant and bypass graft surgery associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reviewed the Veteran's claim pursuant to Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989), and granted service connection for ischemic cardiomyopathy, with hypotension, status post pacemaker defibrillator implant associated with herbicide exposure (ischemic cardiomyopathy) and assigned a 60 percent evaluation, effective July 27, 1992, and a 100 percent evaluation, effective January 12, 1998.  In October 2011, the Veteran filed a notice of disagreement (NOD) with the effective date of award of service connection and the effective date of the award of the 100 percent rating.  

In the June 2015 decision, the Board denied the Veteran's claim for an effective date earlier than July 27, 1992, for the grant of service connection for ischemic cardiomyopathy.  In addition, the Board granted a 100 percent rating for the Veteran's ischemic cardiomyopathy for the period prior to January 12, 1998.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's decision that denied an effective date earlier than July 27, 1992 for the grant of service connection for ischemic cardiomyopathy.  In May 2016, the Court granted a joint motion for partial remand (JMPR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the portion of the June 2015 Board decision which denied an effective date earlier than July 27, 1992 for the grant of service connection for ischemic cardiomyopathy, and remanded that matter to the Board for development consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for his ischemic cardiomyopathy.  Specifically, the Veteran contends that the effective date should have been March 13, 1987, the date of his first heart attack.  He also contends that he filed a claim for heart disease in 1986 or 1987.  

In a December 2010 statement, and in his October 2011 NOD, the Veteran explained that he was in Jefferson City, Missouri on a business trip when he had a heart attack.  According to the Veteran, he was initially taken to Charles E. Still Hospital, where he was given enough blood thinners to open one vein.  He was thereafter transferred to the VA Hospital in Columbia, Missouri, where after 10 days of total bed rest and heavy medication, he underwent life-saving bypass surgery.  According to the Veteran, he filed a claim seeking reimbursement for the medical expenses incurred at Charles E. Still Hospital but the VA medical center did not pay this amount.  The Veteran contends that following his bypass procedure, and after he returned home, he continued receiving outpatient treatment at the VA hospital in Columbia, Missouri, until the early 1990s.  

In the May 2016 joint motion, the Parties agreed that VA did not attempt to obtain, or follow up with the Veteran with respect to obtaining, evidence that was potentially relevant to his claim of entitlement to an effective date earlier than July 27, 1992 for the grant of service connection for ischemic cardiomyopathy, with hypotension, status post pacemaker defibrillator implant and bypass graft surgery.  

In this regard, VA should have attempted to obtain private medical records generated at Charles E. Still Hospital which documented emergency medical treatment the Veteran underwent for the March 1987 heart attack, as well as VA medical records generated at the VA Hospital in Columbia, Missouri, and any other VA medical facility, that documented treatment provided to the Veteran from March 16, 1987 to April 3, 1987, subsequent to his transfer from Charles E. Still Hospital.  Although the April 3, 1987 discharge summary issued from the VA hospital in Columbia, Michigan summarizes the treatment the Veteran received, as well as the operations he underwent during his hospitalization at the VA hospital in Columbia, Missouri, the VA medical records dating from March 16, 1987 to April 3, 1987 are not associated with the claims file.  In addition, VA should have attempted to retrieve correspondence between the Veteran and VA involving his claim of entitlement to reimbursement for medical expenses for the March 1987 treatment he received at the Charles E. Still Hospital.  The Veteran has stated that the bill from Charles E. Still Hospital was $5,620.39, and VA refused to reimburse him for this expense.  In this regard, the current record on appeal is absent the Veteran's claim for reimbursement, as well as any correspondence between him and VA regarding this claim and the agency's ultimate denial of it.  

Given that the Board's June 2015 denial of the Veteran's claim stemmed from its finding that there was no evidence in the record that there was a pending claim of service connection prior to July 27, 1992, the Veteran's reimbursement claim and all correspondence between the Veteran and VA regarding the reimbursement claim, as well as all records of treatment he received at the Charles E. Still Hospital, and at VA treatment facilities from March 1987 to April 1987 following his heart attack, are relevant to his appeal.  VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  Where it is attempting to retrieve records from a Federal Department or Agency, VA must make reasonable efforts to assist claimants in obtaining the evidence that is necessary to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

As such, the Board finds that all efforts to obtain these records have not been exhausted, and the Veteran's claims should be remanded so the AOJ can attempt to retrieve these records, or explain whether these records do not exist and/or whether further efforts to obtain them would be futile.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, all identified records of VA treatment issued from the VA Hospital in Columbia, Missouri.  All records of treatment must be obtained, but in particular those records pertaining to the Veteran's treatment for his coronary artery disease, as well as all the operations he underwent in connection to his heart condition, during his hospitalization at the VA hospital in Columbia from March 16, 1987 to April 3, 1987.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  Ask the Veteran to provide the full address for the Charles E. Still Hospital where he was initially treated for his heart condition in March 1987, as well as the specific date(s) in which he received treatment there.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his private medical records from the Charles E. Still Hospital.  

After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of treatment that the Veteran may have received for his heart attack at this treatment facility.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

3.  Contact the Veteran, and ask him to provide any form of documentation regarding his claim seeking reimbursement from VA for the cost of medical expenses for emergency medical treatment he received at Charles E. Still Hospital for his March 1987 heart attack, as well as any documenting correspondence/communication between the Veteran and VA involving/associated with his claim of entitlement to reimbursement for medical expenses for the March 1987 treatment he received at the Charles E. Still Hospital.  

4.  Contact the VA Medical Center where the Veteran would have filed the claim for reimbursement from VA for the cost of medical expenses for emergency medical treatment he received at Charles E. Still Hospital for his March 1987 heart attack and request all records of such claim and adjudication.  Associate any obtained records with the claims file and document all responses to the request.  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

